Exhibit 10.13.8

SUNSTONE HOTEL INVESTORS, INC.

WAIVER AGREEMENT

This Waiver Agreement (this “Agreement”), dated as of February 19, 2010, is made
by and between Sunstone Hotel Investors, Inc. and Sunstone Hotel Partnership,
LLC (together, the “Company”) and Robert A. Alter (“Executive”).

RECITALS

 

  A. The Company and Executive are parties to that certain Employment Agreement,
effective as of the closing of the Company’s initial public offering of common
stock (as amended from time to time, the “Employment Agreement”).

 

  B. The Company maintains a 401(k) Savings and Retirement Plan (the “401(k)
Plan”).

 

  C. Pursuant to the Employment Agreement and the 401(k) Plan, Executive is
entitled to receive certain compensation and benefits.

 

  D. Executive and the Company wish to enter into this Agreement, pursuant to
which Executive will waive his right and entitlement to receive certain
compensation and benefits under the Employment Agreement and the 401(k) Plan and
the Company will make certain acknowledgements.

In consideration of the covenants and undertakings contained herein, and for
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the Company and Executive hereby agree as follows:

1. Waiver. Executive hereby waives, relinquishes and gives up any and all right,
title, claim and interest that Executive may have to receive each of: (i) any
profit-sharing contribution from the Company under the 401(k) Plan in respect of
calendar year 2009; and (ii) all Base Salary (as such term is defined in the
Employment Agreement) in excess of $186,000 that would otherwise be payable to
Executive in respect of calendar year 2010 (it being understood that Executive’s
2010 Base Salary shall be reduced prospectively only, such that amounts that
currently remain unearned and unpaid under the limitation contained in this
provision will be earned and paid in substantially equal installments over the
Company’s remaining 2010 payroll dates).

2. No Good Reason. Executive hereby acknowledges and agrees that nothing
contained in this Agreement shall, or shall be construed so as to, constitute
Good Reason (as defined in the Employment Agreement) for purposes of the
Employment Agreement or any other agreement between Executive and the Company.

3. Applicable Law. This Agreement shall be administered, interpreted and
enforced under the internal laws of the State of California, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of California or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of California.



--------------------------------------------------------------------------------

4. Enforceability. If any provision of this Agreement is determined to be
invalid or unenforceable, it shall be adjusted rather than voided, to achieve
the intent of the parties to the extent possible, and the remainder of the
Agreement shall be enforced to the maximum extent possible.

5. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

6. Captions. The captions contained in this Agreement are included for
convenience only and shall have no bearing on the meaning or interpretation of
the provisions contained herein.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive have caused this Agreement to be
executed as of the date first above written.

 

SUNSTONE HOTEL INVESTORS, INC.       EXECUTIVE By:   /s/ Arthur Buser       /s/
Robert A. Alter         (Signature) Its:   President & CEO       Robert A. Alter

 

SUNSTONE HOTEL PARTNERSHIP, LLC       By:   /s/ Arthur Buser               Its:
  President      

 

3